Fourth Court of Appeals
                                          San Antonio, Texas
                                              November 19, 2015

                                             No. 04-15-00478-CV

                         MOHICAN OIL & GAS, LLC and MOG Producing, LP,
                                         Appellants

                                                       v.

                                     CONOCOPHILLIPS COMPANY,
                                             Appellee

                         From the 49th Judicial District Court, Webb County, Texas
                                  Trial Court No. 2014-CVF-000390-D1
                                Honorable Jose A. Lopez, Judge Presiding

                                                     ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to December 23, 2015.



                                                             PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Eric Stewart                                 Darin Lee Brooks
                 615 N. Upper Broadway, Suite 2000            Gray Reed & McGraw, P.C.
                 Corpus Christi, TX 78401-0781                1300 Post Oak Blvd., Ste. 2000
                                                              Houston, TX 77056-3014